  Case 1:18-cv-00068 Document 372 Filed on 03/07/19 in TXSD Page 1 of 15



               IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS
                       BROWNSVILLE DIVISION

                                                   )
STATE OF TEXAS, ET AL.;                            )
                                                   )
                                       Plaintiffs, )
                                                   )
v.                                                 )   Case No. 1:18-cv-00068
                                                   )
                                                   )
UNITED STATES OF AMERICA, ET AL.;                  )
                                                   )
                                     Defendants, )
                                                   )
and                                                )
                                                   )
KARLA PEREZ, ET AL.;                               )
                                                   )
STATE OF NEW JERSEY,                               )
                                                   )
                          Defendants-Intervenors. )
                                                   )

          PLAINTIFF STATES’ RESPONSE IN OPPOSITION TO
           DEFENDANT-INTERVENORS’ RULE 56(d) MOTION
    Case 1:18-cv-00068 Document 372 Filed on 03/07/19 in TXSD Page 2 of 15



                                  INTRODUCTION

      Defendant-Intervenors seek to conduct discovery that is not proportional to the

needs of the case and will accomplish nothing other than to cause delay and needless

expense. This case is ripe for final disposition on the extensive record before the

Court. The Court has already ruled that Plaintiff States have standing. Texas v.

United States (Texas II), 328 F. Supp. 3d 662, 690-705 (S.D. Tex. 2018). It has already

ruled that this case “unquestionably presents a case or controversy.” Id. at 687. It has

already ruled that there is no difference of legal significance between DACA and the

DAPA program that the Fifth Circuit held was unlawful. Id. at 723-25. And it has

already ruled that DACA is substantively unlawful and procedurally invalid under

the Administrative Procedure Act (“APA”). Id. at 720, 728-29. As there are no genuine

disputes of material fact left to resolve, the Court can dispose of this case without the

requested needless discovery.

                         SUMMARY OF THE ARGUMENT

      The Federal Rules of Civil Procedure “should be construed, administered, and

employed by the court and the parties to secure the just, speedy, and inexpensive

determination of every action and proceeding.” Fed. R. Civ. P. 1. The summary-

judgment procedure set forth in Rule 56 is crucial to achieving the goals of efficient

dispute resolution and judicial economy. “Summary judgment procedure is properly

regarded not as a disfavored procedural shortcut, but rather as an integral part of

the Federal Rules as a whole, which are designed ‘to secure the just, speedy and

inexpensive determination of every action.”’ Celotex Corp. v. Catrett, 477 U.S. 317,

327 (1986) (quoting Fed. R. Civ. P. 1). “Summary judgment is a marvelous instrument

                                           2
    Case 1:18-cv-00068 Document 372 Filed on 03/07/19 in TXSD Page 3 of 15



in expediting the administration of justice.” Bros, Inc. v. W. E. Grace Mfg. Co., 261

F.2d 428, 432 (5th Cir. 1958).

      Under Rule 56, courts “shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). Consistent with the purpose of

Rule 56 procedure, parties may move for summary judgment at any point during the

litigation “to prevent vexation and delay, improve the machinery of justice, [and]

promote the expeditious disposition of cases.” Cordoba v. Dillard's, Inc., 419 F.3d

1169, 1189 (11th Cir. 2005) (quoting 10A Charles Alan Wright & Arthur R. Miller,

Fed. Prac. & Proc. Civ. § 2712 (4th ed. 2008)). Refusing to timely consider early

motions for summary judgment causes “much unnecessary discovery and expense.”

Cordoba, 419 F.3d at 1189.

      Rule 56(d) provides that a district court may defer consideration on, or deny,

summary judgment if the nonmovant shows that, “for specified reasons, it cannot

present facts essential to justify its opposition.” Fed. R. Civ. P. 56(d)(1) (emphasis

added). To prevail on a Rule 56(d) motion, the movant “must demonstrate ‘how

additional discovery will create a genuine issue of material fact.’” Fed. Ins. Co. v.

Singing River Health Sys., 850 F.3d 187, 200 n.8 (5th Cir. 2017) (quoting Canady v.

Bossier Par. Sch. Bd., 240 F.3d 437, 445 (5th Cir. 2001)). The movant must rely on

more than “vague assertions” to support its request—it “must ‘set forth a plausible

basis for believing that specified facts, susceptible of collection within a reasonable

time frame, probably exist and indicate how the emergent facts, if adduced, will



                                          3
     Case 1:18-cv-00068 Document 372 Filed on 03/07/19 in TXSD Page 4 of 15



influence the outcome of the pending summary judgment motion.’” Prospect Capital

Corp. v. Mut. of Omaha Bank, 819 F.3d 754, 757 (5th Cir. 2016) (quoting Am. Family

Life Assurance Co. of Columbus v. Biles, 714 F.3d 887, 894 (5th Cir. 2013) (per

curiam)). Defendant-Intervenors have not satisfied this standard.

                                   ARGUMENT

I.     Defendant-Intervenors have not—and cannot—point to additional
       discovery that will create a genuine issue of material fact.

       None of the eight items on Defendant-Intervenors’ list of matters for which

they seek additional discovery will influence the outcome of the pending summary

judgment motion. Defendant-Intervenors seek to inquire into areas where the Court

has already ruled in favor of Plaintiff States and where discovery would not be

outcome-determinative in any event. Because there are no genuine disputes of

material fact related to the Court’s jurisdiction or the merits of Plaintiff States’

claims, Defendant-Intervenors’ Rule 56(d) motion fails.

       Facts related to Plaintiffs’ costs, including border security costs and costs
       associated with university student work-study programs

       Defendant-Intervenors seek facts related to Plaintiff States’ border security

and education costs incurred as a result of DACA. For standing purposes, however,

Plaintiff States need not prove damages from a single individual as this inquiry

appears to assume. Texas II, 328 F. Supp. 3d at 702 (“Texas need not plead damages

from a particular individual when it pleads and has proof that it is being damaged by

the entire program. In the scope of a program the size of DACA, with over 115,000




                                         4
    Case 1:18-cv-00068 Document 372 Filed on 03/07/19 in TXSD Page 5 of 15



recipients in Texas alone, it is virtually certain that at least some DACA recipients

utilize the emergency Medicaid services Texas is required to provide them.”).

      Moreover, independent of the costs of DACA as reflected in any particular area

of public spending, the Court has already found that Plaintiff States have

demonstrated multiple bases for their standing to bring suit. The Court determined

that Texas established “a quasi-sovereign interest in the economic well-being of its

citizens, which amply supports Texas’s entitlement to special solicitude in the

standing analysis.” Id. at 693 (emphasis added). Plaintiff States showed, for example,

that DACA recipients compete with legally present individuals for available jobs,

which can result in DACA recipients being hired for jobs for which legally present

individuals have applied and otherwise would have been hired. Id.; Pls.’ Mot. for

Summ. J. Ex. 21 (Suppl. Decl. of Donald Deere) at 5 (App. 443), ECF No. 358. (“[T]he

addition of some 683,000 work-eligible individuals nationwide, with 112,000 of these

in Texas . . . make it more difficult for some U.S. citizens to find employment.”).

      In addition, the Court held that Texas demonstrated standing on the basis of

the costs it incurs providing DACA recipients with healthcare, education, and law

enforcement services. It found that Texas proved that it “bears hundreds of millions

of dollars in costs providing emergency Medicaid services to illegal aliens.” Texas II,

328 F. Supp. 3d at 701. And it further noted that Defendant-Intervenors’ own

evidence proves that DACA increases the States’ social services costs. Id. at 702

(“Finally, and perhaps most importantly for this topic, Defendant-Intervenors’ own

witness directly connected the dots for the Plaintiff States.”).



                                           5
    Case 1:18-cv-00068 Document 372 Filed on 03/07/19 in TXSD Page 6 of 15



      Whether Plaintiff States incur the particular education and border security

costs that Defendant Intervenors cite is wholly immaterial. The Court “does not need

to resolve every factual controversy to make a standing determination.” Texas II, 328

F. Supp. 3d at 695 n.44. Plaintiff States have shown standing on multiple grounds

completely independent from the costs that Defendant-Intervenors seek to discover.

Additional discovery on these costs would cause only undue delay and expense, and

it is not proportional to the needs of the case.

      Facts related to the scope of injury to Plaintiffs other than Texas

      There is no genuine fact issue related to this inquiry because the scope of the

injuries to any State apart from Texas is not dispositive. A single plaintiff with

standing satisfies the case-or-controversy requirement of Article III. Rumsfeld v.

Forum for Acad. & Institutional Rights, Inc., 547 U.S. 47, 52 n.2 (2006). As earlier

stated, the Court analyzed at length Texas’s standing and found that Texas

demonstrated a judicially-cognizable injury for numerous reasons. Texas II, 328 F.

Supp. 3d at 690-705. Further discovery into the injuries of the other Plaintiff States

will only prove unavailing and unnecessary in light of Texas’s clearly established

standing.

      Facts related to procedures followed by USCIS when evaluating and
      adjudicating DACA requests

      The undisputed evidence demonstrates that Immigration Service Officers have

no genuine discretion in adjudicating DACA applications. “Nothing about [DACA]

‘genuinely leaves the agency and its [employees] free to exercise discretion.’” Texas v.




                                            6
    Case 1:18-cv-00068 Document 372 Filed on 03/07/19 in TXSD Page 7 of 15



United States (Texas I), 86 F. Supp. 3d 591, 670 (S.D. Tex. 2015) (internal quotations

omitted).

      Moreover, Plaintiff States are nevertheless entitled to summary judgment

even if the Court does not find discretion absent as a matter of law. In the appeal of

Texas I, the Fifth Circuit held that DAPA was a substantive rule because it affected

rights and obligations not only for the program’s would-be recipients, but also for the

states and federal government. Texas v. United States, 809 F.3d 134, 171-78. This

Court correctly found that “DACA has exactly the same effect.” Texas II, 328 F. Supp.

3d at 731. DACA has granted lawful presence to over 800,000 recipients, with a larger

group eligible to apply for the same benefit. DACA recipients have been granted work

authorization and access to Social Security, Medicare, advance parole, and an array

of other federal and state benefits. Indeed, even (and perhaps especially) DACA

recipients have affirmatively acknowledged the actual and substantive benefits that

the program has provided them. Id. at 731 n.102; Pls.’ Mot. for Prelim. Inj. 35-37,

ECF No. 5.

      DACA has undoubtedly affected the rights of its recipients and imposed

obligations on the federal and state governments. Texas II, 328 F. Supp. 3d at 731.

Indeed, as recognized by the Court, “the evidence that DACA confers rights and

imposes obligations is overwhelming.” Id. at 735. Thus, regardless of discretion,

DACA still needed to go through notice-and-comment because it “affect[s] individual

rights.” Chrysler Corp. v. Brown, 441 U.S. 281, 302 (1979) (quoting Morton v. Ruiz,

415 U.S. 199, 232 (1974)). Additional discovery into the procedures followed by USCIS



                                          7
    Case 1:18-cv-00068 Document 372 Filed on 03/07/19 in TXSD Page 8 of 15



will not change the “overwhelming” evidence—accepted by all parties to this

dispute—that    DACA     conferred       individual   rights.   Accordingly,   Defendant-

Intervenors’ request for additional discovery on this topic is unnecessary and not

proportional to the needs of the case.

      Facts related to Plaintiffs’ claims about advance parole

      Defendant-Intervenors recycle this request from their earlier 56(d) motion filed

before the Court’s preliminary injunction order. ECF No. 287 at 7. Since Defendant-

Intervenors first requested a delay for additional discovery into whether DACA

recipients were adjusting their immigration status through advance parole, this

Court has determined that “DACA’s grant of advance parole eligibility allows its

recipients to circumvent the INA’s statutory requirement.” Texas II, 328 F. Supp. 3d

at 719. According to the director of USCIS, over 20,000 DACA recipients have been

approved for advance parole, and approximately 3,000 were granted an adjustment

of status. Id. (citing USCIS Director Leon Rodriguez’s June 29, 2016 letter to Senator

Charles Grassley [ECF No. 224-2, Ex. 2]). The use of advance parole to the benefit of

DACA is undisputed by the parties. One of Defendant-Intervenors’ own declarants

co-authored a “veritable roadmap” advising how DACA recipients can use advance

parole to avoid statutory barriers that would otherwise prevent them from adjusting

their immigration status. Texas II, 328 F. Supp. 3d at 719 n.82 (citing DACA, Advance

Parole, and Family Petitions 5, 8 (2016) [ECF No. 219, Ex. 23]).

      Here again, even if there were a fact issue related to advance parole, it would

still be immaterial because Plaintiff States have demonstrated numerous other ways



                                             8
   Case 1:18-cv-00068 Document 372 Filed on 03/07/19 in TXSD Page 9 of 15



in which DACA has defied Congress’s comprehensive statutory system in the field of

immigration. As the Court correctly found, DACA also contradicts the INA’s

provisions concerning lawful presence and the allocation of work authorization. Texas

II, 328 F. Supp. 3d at 715-18. Thus, whether or not DACA recipients used advance

parole to clear a path to citizenship, the record clearly shows that the program

contradicts numerous other Congressional provisions as a matter of law. Additional

discovery into advance parole is therefore not needed.

      Facts related to Plaintiffs’ labor-market distortion claim, including Plaintiffs’
      claim that DACA and the Affordable Care ACA (“ACA”) incentivize employers
      to hire DACA recipients

      As earlier stated, DACA has a meaningful impact on labor markets by

providing work authorizations to 800,000 individuals, including 112,000 in Texas

alone. Proponents of DACA acknowledge that the program benefits them precisely by

allowing them to obtain gainful employment that they otherwise would not be legally

authorized to accept. And the Court has found that “DACA recipients in turn may

compete with legally present individuals for available jobs, which can result in DACA

recipients being hired for jobs for which legally present individuals have applied and

otherwise would have been hired.” Texas II, 328 F. Supp. 3d at 693.

      The effect of healthcare costs associated with hiring DACA recipients is not

necessary to the ultimate disposition of this case. The Court found that the exclusion

of DACA recipients from ACA coverage exacerbated—but did not create—the injury

to Plaintiff States. It described the ACA as an “element” that makes it more difficult

for legal residents of Texas to obtain jobs. Id. The root cause of Plaintiff States’



                                          9
   Case 1:18-cv-00068 Document 372 Filed on 03/07/19 in TXSD Page 10 of 15



injuries lies in the undisputed fact that DACA grants work authorization in excess of

Congressional authorization. Because Defendant-Intervenors cannot controvert that

essential fact, their request for additional discovery into the ACA fails.

      Facts related to what remedy, if any, to order

      Remedial questions are by their nature independent from the issue of whether

summary judgment should issue “as a matter of law.” Fed. R. Civ. P. 56(a). No factual

inquiry into potential remedies—which reflect equitable and prudential concerns—is

warranted into the legal determination that controls the summary-judgment

procedure. This case raises issues of law that can be determined based on the

extensive record before the Court. Summary judgment on these questions need not

be delayed for discovery related to potential remedies. Plaintiff States have raised

the issue of a remedial path forward in their motion for summary judgment, and the

Federal Defendants have offered further argument on the appropriate remedy in

their response to the summary judgement motion. Likewise, Defendant-Intervenors

can present arguments on the proper remedies during the summary judgment

briefing. A delay for further discovery into remedial questions is wholly unnecessary

for a determination on the merits.

      Facts related to whether Plaintiffs have sufficiently established their standing
      to bring the lawsuit

      Defendant-Intervenors catch-all request for further discovery into standing

ignores the Court’s detailed determination that Plaintiff States made a clear showing

of standing on multiple grounds. Texas II, 328 F. Supp. 3d at 690-705. And not only

has this Court, but several district courts in other DACA cases cited by Defendant-


                                          10
   Case 1:18-cv-00068 Document 372 Filed on 03/07/19 in TXSD Page 11 of 15



Intervenors found that the states or state agencies had standing to protect their work

force. Regents of Univ. of Cal. v. U.S. Dep’t of Homeland Sec., 279 F. Supp. 3d 1011,

1033-35 (N.D. Cal. 2018) (finding two states and two cities had standing), aff’d, 908

F.3d 476 (9th Cir. 2018); see also Batalla Vidal v. Nielsen, 279 F. Supp. 3d 401, 437-

38 (E.D.N.Y. 2018) (entering an injunction in favor of sixteen plaintiff states).

      To establish standing, Plaintiff States must only show some injury. Texas II,

328 F. Supp. 3d at 701 (citing OCA-Greater Houston v. Texas, 867 F.3d 604, 612 (5th

Cir. 2017)). As the Court has already held, Plaintiff States, with the support of fact

and expert witnesses on both sides of the litigation, have clearly shown that their

injury is more than the identifiable trifle needed to establish standing. See Texas II,

328 F. Supp. 3d at 700-705. The Court has already found that Plaintiff States have

standing to challenge DACA, both with the special solicitude due to States in the

standing analysis and without. Id. at 705 n.51.

      The legal bases and facts supporting Plaintiff States’ standing have not

changed, so the Court’s analysis remains true. Plaintiff States have suffered, and will

continue to suffer, concrete injuries that are traceable to DACA, and setting DACA

aside will redress those injuries. Defendant-Intervenors’ vague and unspecific

request for more time to engage in discovery over Plaintiff States’ clearly-established

standing should be rejected.

      Facts related to whether this Court lacks “case or controversy” subject-matter
      jurisdiction

      Dispositive of Defendant-Intervenors’ eighth and final discovery request, the

Court already analyzed at length whether there is jurisdiction over this case and


                                          11
   Case 1:18-cv-00068 Document 372 Filed on 03/07/19 in TXSD Page 12 of 15



found that it “unquestionably presents a case or controversy.” Id. at 687 (emphasis

added). As the Court explained, the case-or-controversy issue is a legal question

controlled by the Supreme Court’s decision in U.S. v. Windsor. Id. at 687-90

(discussing United States v. Windsor, 570 U.S. 744 (2013)). The Court correctly

determined that “this case is much more adverse than Windsor,” where the case-or-

controversy requirement was deemed sufficient. Texas II, 328 F. Supp. 3d at 690.

Because the posture of the parties has not changed since the preliminary injunction

stage, further discovery on the case-or-controversy requirement is unnecessary.

                                   CONCLUSION

      The legal issues controlling this case have been extensively litigated dating

back to Texas I. Moreover, the parties to this lawsuit have already conducted 29

depositions of fact and expert witnesses, exchanged over 12,000 pages of document

production, and filed over 300 pages of briefing with more than 7,000 exhibits. And

the Court has thoroughly analyzed and ruled on the controlling issues in response to

Plaintiff States’ motion for preliminary injunction. Defendant-Intervenors’ assertion

that further discovery is needed is unsupported by the record and unnecessary for a

merits determination. DACA is clearly unlawful, as this Court has already held and

as the Federal Defendants now concede. Fed. Defs.’ Resp. to Pls.’ Mot. for Summ. J.

8, ECF No. 366. None of the additional discovery that Defendant-Intervenors seek, or

the factual questions that they seek to answer, change the essential fact that Plaintiff

States “have clearly shown, as a matter of law, that they are likely to succeed on the

merits.” Texas II, 328 F. Supp. 3d at 736.



                                          12
   Case 1:18-cv-00068 Document 372 Filed on 03/07/19 in TXSD Page 13 of 15



      Plaintiff States respectfully request that the Court deny Defendant-

Intervenors’ Motion and order a timely response to Plaintiff States’ Motion for

Summary Judgment.




                                      13
  Case 1:18-cv-00068 Document 372 Filed on 03/07/19 in TXSD Page 14 of 15



March 7, 2019                         Respectfully submitted.

STEVE MARSHALL                        KEN PAXTON
Attorney General of Alabama           Attorney General of Texas

LESLIE RUTLEDGE                       JEFFREY C. MATEER
Attorney General of Arkansas          First Assistant Attorney General

DEREK SCHMIDT                         RYAN L. BANGERT
Attorney General of Kansas            Deputy Attorney General for Legal Counsel

JEFF LANDRY                           /s/ Todd Lawrence Disher
Attorney General of Louisiana         TODD LAWRENCE DISHER
                                      Attorney-in-Charge
DOUGLAS J. PETERSON                   Trial Counsel for Civil Litigation
Attorney General of Nebraska          Tx. State Bar No. 24081854
                                      Southern District of Texas No. 2985472
ALAN WILSON                           Tel.: (512) 463-2100; Fax: (512) 936-0545
Attorney General of South Carolina    todd.disher@oag.texas.gov
                                      P.O. Box 12548
PATRICK MORRISEY                      Austin, Texas 78711-2548
Attorney General of West Virginia
                                      MICHAEL TOTH
                                      Special Counsel for Civil Litigation

                                      ADAM ARTHUR BIGGS
                                      Assistant Attorney General

                                     COUNSEL FOR PLAINTIFF STATES




                                     14
   Case 1:18-cv-00068 Document 372 Filed on 03/07/19 in TXSD Page 15 of 15



                           CERTIFICATE OF SERVICE

        I certify that on March 7, 2019, this document was electronically filed with the
Clerk of the Court using the CM/ECF system, which will send notification of such
filing to all counsel of record.


                                        /s/ Todd Lawrence Disher
                                        TODD LAWRENCE DISHER
                                        Trial Counsel for Civil Litigation

                                        COUNSEL FOR PLAINTIFF STATES




                                          15
